Citation Nr: 0418583	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-17 093	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury, including psychiatric disability.  

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C. § 1702 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1956.  

The veteran appealed an October 1991 Board of Veterans' 
Appeals (Board) decision that denied service connection for 
residuals of a head injury.  And in April 1993 the United 
States Court of Appeals for Veterans Claims (Court), at that 
time known as the United States Court of Veterans Appeals, 
vacated the Board's decision.  After further development and 
remands by the Board, a March 1998 Board decision again 
denied service connection for residuals of a head injury.  
And the veteran again appealed to the Court.  This time, 
however, the Court affirmed the Board's decision in September 
2000.  So the veteran appealed to the United States Court of 
Appeals for the Federal Circuit.  In December 2001, 
the Federal Circuit affirmed the Court's decision.

The current appeal to the Board arises from a November 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied the 
veteran's petition to reopen his claim for service connection 
for residuals of a head injury.  Subsequently, a May 2003 
RO decision denied service connection for a schizoaffective 
disorder, 
an obsessive-compulsive disorder (OCD), and a cognitive 
disorder, as well as entitlement to service connection for a 
psychosis for the purpose of establishing eligibility for 
treatment under 38 U.S.C. § 1702.




REMAND

The March 1998 Board decision is final and binding on the 
veteran based on the evidence then of record, since the Court 
(and later the Federal Circuit) affirmed that decision on 
appeal.  In the March 1998 Board decision it was noted, in 
the heading entitled "CONTENTIONS OF APPELLANT ON APPEAL", 
at page 4, that the veteran alleged that as a result of a 
head injury during military service he had "chronic 
psychiatric residuals from that accident."  It was also 
noted that he was alleging that he had chronic neurological 
residuals from that injury.  Among the diagnoses of record at 
that time were a schizoaffective disorder, a cognitive 
disorder, and OCD.  See pages 14 and 18 of the March 1998 
Board decision.  

A final Board decision subsumes all prior rating actions that 
addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather, new and material evidence must be presented to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 20.1104, 20.1105 (2003).  

Regardless of how the RO ruled on the question of reopening, 
the Board 
must re-decide this matter on appeal, because reopening is 
jurisdictional.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial) and 
Jackson v. Principi, No. 01-7007 (Fed. Cir. Sept. 19, 2001) 
(reopening after a prior unappealed RO denial).  Reopening 
involves determining whether the evidence is new and material 
and, if reopened and the duty to assist is met, the claim is 
then adjudicated on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Here, because the March 1998 Board decision denied service 
connection for both neurological and psychiatric disabilities 
as residuals of an in-service head injury, the veteran may 
not now seek service connection for psychiatric disability by 
the simple expedient of listing specific psychiatric 
diagnoses and alleging they are separate and distinct claims 
that are not subject to the requirement of the submission of 
new and material evidence.  See page 19 of the transcript of 
the March 2003 RO hearing.  

This distinction is significant because of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA took effect as of November 9, 2000.  
Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
statute and regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  The enabling 
regulation is 38 C.F.R. § 3.159(c)(4) (2003).  However, 
38 C.F.R. § 3.159(c)(4)(iii) (2003) provides that 38 C.F.R. 
§ 3.159(c)(4) "applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured."  In this case, in the December 2003 
Informal Hearing Presentation, the veteran's service 
representative requested that the veteran be afforded an 
examination by a board of VA psychiatrists.  



Accordingly, the claims for service connection for a 
schizoaffective disorder, OCD, and a cognitive disorder are 
part and parcel of the petition to reopen the claim for 
service connection for residuals of a head injury, to include 
psychiatric disability, and may not be adjudicated separately 
on a de novo basis unless and until new and material evidence 
is received.

However, as to the claim for service connection for a 
psychosis for the purpose of establishing eligibility for 
treatment, 38 U.S.C. § 1702 provides for VA treatment of a 
psychosis that manifests either during service or within two 
years after discharge from service.  This is not only a 
different VA benefit but also one that, in the adjudication 
of the claim, uses an entirely different evidentiary standard 
of proof (two years and not one) than the claim for service 
connection for residuals of a head injury, particularly as to 
a psychosis.  So new and material evidence is not required 
concerning this particular claim.  Nevertheless, if it is 
determined that new and material evidence has been submitted 
to reopen the claim for residuals of a head injury, to 
include psychiatric disability, and upon de novo adjudication 
it were to be determined that service connection was 
warranted, this would in turn impact directly upon the claim 
for service connection for a psychosis for the purpose of 
establishing eligibility for treatment under 38 U.S.C. 
§ 1702.  Thus, to this extent these claims are "inextricably 
intertwined" and adjudication of the latter claim will be 
deferred to avoid piecemeal consideration of these claims.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Since the April 2003 statement of the case (SOC) addressing 
the question of reopening based on new and material evidence, 
the veteran has submitted, in April 2003, VA outpatient 
treatment (VAOPT) records from 1996 to 1999.  He also has 
requested that all his VAOPT records prior to 1996 be 
obtained.  Additionally, during the March 2003 RO hearing the 
veteran testified that he had not been seen at the Highland 
Drive VA outpatient clinic in the last several months, but 
the RO has obtained VAOPT records from 1999 to 2003.

It does not appear, though, that the RO has determined 
whether these VAOPT records are new and material to reopen 
the claim for service connection for residuals of a head 
injury, to include psychiatric disability.  And this must be 
done.

So this case is REMANDED to the RO for the following 
development and consideration:  

1.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, the RO should ensure 
that the notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully complied 
with and satisfied.  

2.  Also ensure that all VAOPT records prior to 
1996 from the Highland Drive VA outpatient clinic 
are obtained and associated with the other 
evidence in the claims file.  

3.  Ask the veteran to clarify whether all 
private clinical records are now on file.  With 
respect to any such records that are not on file, 
request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted. 



4.  Then determine whether new and material 
evidence has been submitted to reopen the claim 
for service connection for residuals of a head 
injury, to include psychiatric disability.  If 
the benefits sought on appeal remain denied, 
prepare a supplemental SOC (SSOC) and send it to 
the veteran and his representative.  Give them 
time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


